Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regards to claims 1, 3, and 11, it is unclear what “at least one Y-axis point indicative of white” is meant to refer to in a gamma curve that is R, G, B (presumably red, green, and blue). As best understood, it will be interpreted as white point correction. Dependent claims inherit this issue and are also rejected for similar reasons. In addition, claim 4 includes “when it is set” and unclear as to what “it” refers to in the claim and claim 6 includes “the white”. It will be interpreted as a white point. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (U.S. App. 20010015774) in view of Beeman et al. (US App. 20120013635 hereinafter ‘Bee’). 
In regard to claim 1, Endo teaches a digital gamma circuit (see Abstract and at least Figs. 3 and 4) comprising: a digital gamma algorithm for setting a gamma curve for each R, G, or B, (see Figs. 3 and 4) wherein through the digital gamma algorithm, values of X-axis points of the gamma curve are set, values of Y-axis points of the gamma curve corresponding to the values of the X-axis points are set (see Fig. 4), and a value indicative of white (see at least Para. 21 and 30 for white balance correction) among the values of the Y-axis points is adjusted by adding an offset value thereto (See Fig. 4 offset).
	Endo is not relied upon to teach value of at least one Y-axis point indicative of white.
	However, Bee teaches value of at least one Y-axis point indicative of white (see at least Para. 42, 50 and Fig. 4 white point correction).
	It would have been obvious to a person of ordinary skill in the art to modify the device of Endo to include the white point correction of Bee so as to have a more accurate display (See Para. 3). 
	Regarding claim 2, Endo in view of Bee teaches all the limitations of claim 1 above. Endo further teaches wherein the values of the X-axis points are set at intervals of a square of 2 (see Fig. 3).
Regarding claim 3, Endo in view of Bee teaches all the limitations of claim 1 above. Bee further teaches wherein the digital gamma algorithm adjusts, as another offset value, the values of two or more Y-axis points indicative of white among the values of the Y-axis points (see Figs. 3A and 4).
It would have been obvious to a person of ordinary skill in the art to modify the device of Endo to include the white point correction of Bee so as to have a more accurate display (See Para. 3).
Regarding claim 5, Endo in view of Bee teaches all the limitations of claim 1 above. Endo further teaches wherein the offset values are differently set with respect to each of various color standards (see at least Figs. 3 and 4 dynamic adjustments for each color).
Regarding claim 6, Endo in view of Bee teaches all the limitations of claim 5 above. Endo further teaches wherein when receiving a command signal for adjusting white color coordinates, the digital gamma algorithm adjusts the value, based on an offset value set for a color standard corresponding to the command signal  (see at least Figs. 3A and 4 dynamic adjustments for each color).
Endo is not relied upon to teach of the at least one Y-axis point corresponding to the white.
However, Bee teaches of the at least one Y-axis point corresponding to the white  (see Figs. 3A and 4).
It would have been obvious to a person of ordinary skill in the art to modify the device of Endo to include the white point correction of Bee so as to have a more accurate display (See Para. 3).
Claim(s) 11-13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funakoshi et al. (U.S. Pat. 6862012 hereinafter ‘Fun’) in view of Endo et al. (U.S. App. 20010015774) in view of Beeman et al. (US App. 20120013635 hereinafter ‘Bee’). 
In regard to claim 11, Fun teaches a source driver (see Col. 5, Ln 50-60 gamma controlled by source driver) comprising: a digital gamma circuit configured to set a gamma curve for each R, G, or B and convert an inputted gray signal into data indicative of a luminance value by using the gamma curve (see Col. 9, Ln 30-55).
Fun is not relied upon to teach a gamma voltage generator configured to generate and provide gamma voltages; and a gamma decoder configured to receive the gamma voltages and the data and select and output a gamma voltage corresponding to the data, wherein the digital gamma circuit sets values of X-axis points of the gamma curve, sets values of Y-axis points of the gamma curve corresponding to the values of the X-axis points, and adjusts a value of at least one Y-axis point indicative of white among the values of the Y-axis points by adding an offset value thereto.
However, Endo teaches a gamma voltage generator configured to generate and provide gamma voltages (see Para. 16, 35, and 36); and a gamma decoder configured to receive the gamma voltages and the data and select and output a gamma voltage corresponding to the data (see Fig. 4), wherein the digital gamma circuit sets values of X-axis points of the gamma curve, sets values of Y-axis points of the gamma curve corresponding to the values of the X-axis points (See Fig. 3 with fixed x-axis and y-axis points), and adjusts a value among the values of the Y-axis points by adding an offset value thereto (see Fig. 4, offset).
It would have been obvious to a person of ordinary skill in the art to modify the device of Fun to include the gamma curves of Endo for proper image reproduction (See Para. 8). 
	Fun and Endo are not relied upon to teach of at least one Y-axis point indicative of white.
	However, Bee teaches of at least one Y-axis point indicative of white (see at least Para. 42, 50 and Fig. 4 white point correction).
	It would have been obvious to a person of ordinary skill in the art to modify the device of Fun and Endo to include the white point correction of Bee so as to have a more accurate display (See Para. 3). 
	Regarding claim 12, Fun, Endo, and Bee teaches all the limitations of claim 11. Endo further teaches wherein the digital gamma circuit sets the values of the X-axis points at intervals of a square of 2 (see Figs. 3 and 4).
It would have been obvious to a person of ordinary skill in the art to modify the device of Fun to include the gamma curves of Endo for proper image reproduction (See Para. 8). 
Regarding claim 13, Fun and Endo in view of Bee teaches all the limitations of claim 11 above. Bee further teaches wherein the digital gamma algorithm adjusts, as another offset value, the values of two or more Y-axis points indicative of white among the values of the Y-axis points (see Figs. 3A and 4).
It would have been obvious to a person of ordinary skill in the art to modify the device of Fun and Endo to include the white point correction of Bee so as to have a more accurate display (See Para. 3).
Regarding claim 15, Fun and Endo in view of Bee teaches all the limitations of claim 11 above. Endo further teaches wherein the offset values are differently set with respect to each of various color standards (see at least Figs. 3 and 4 dynamic adjustments for each color).
It would have been obvious to a person of ordinary skill in the art to modify the device of Fun to include the gamma curves of Endo for proper image reproduction (See Para. 8). 
Regarding claim 16, Fun and Endo in view of Bee teaches all the limitations of claim 11 above. Endo further teaches wherein when receiving a command signal for adjusting white color coordinates, the digital gamma algorithm adjusts the value, based on an offset value set for a color standard corresponding to the command signal  (see at least Figs. 3A and 4 dynamic adjustments for each color).
Endo is not relied upon to teach of the at least one Y-axis point corresponding to the white.
However, Bee teaches of the at least one Y-axis point corresponding to the white  (see Figs. 3A and 4).
It would have been obvious to a person of ordinary skill in the art to modify the device of Fun and Endo to include the white point correction of Bee so as to have a more accurate display (See Para. 3).

Claim(s) 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (U.S. App. 20010015774) in view of Beeman et al. (US App. 20120013635 hereinafter ‘Bee’) in further view of Hong et al. (U.S. Pat. 11,315,525). 
Regarding claim 4, Endo in view of Bee teaches all the limitations of claim 1 above. Bee further teaches wherein, when it is set which of the Y-axis points is a white point, the digital gamma algorithm adjusts values of Y-axis points after the white point, based on an identical offset value.
However, Hong teaches when it is set which of the Y-axis points is a white point, the digital gamma algorithm adjusts values of Y-axis points after the white point, based on an identical offset value (see Col. 16 Ln 65 – Col. 17 Ln 15, offset by 1 for Y-axis).
It would have been obvious to modify the device of Endo and Bee with the fixed offset of Hong to compensate for a spot on a display (see Col. 1, Ln 30-35). 
Claim(s) 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fun in view of Endo et al. (U.S. App. 20010015774) in view of Beeman et al. (US App. 20120013635 hereinafter ‘Bee’) in further view of Hong et al. (U.S. Pat. 11,315,525). 
Regarding claim 14, Fun in view of Endo in view of Bee teaches all the limitations of claim 11 above. Fun, Endo, and Bee are not relied upon to teach when. it is set which of the Y-axis points is a white point, the digital gamma circuit adjusts values of Y-axis points after the white point, based on an identical offset value
 However, Hong teaches when it is set which of the Y-axis points is a white point, the digital gamma circuit adjusts values of Y-axis points after the white point, based on an identical offset value  (see Col. 16 Ln 65 – Col. 17 Ln 15, offset by 1 for Y-axis).
It would have been obvious to modify the device of Fun and Endo and Bee with the fixed offset of Hong to compensate for a spot on a display (see Col. 1, Ln 30-35). 

Allowable Subject Matter
Claims 7-10 and 17-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2625